DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2021 has been entered.
 
Claim Objections
Claims 1, 3-7, and 9 are objected to because of the following informalities:  
In claim 1 line 18, “a base bus supporter” should be --the base bus supporter--, per line 4.  Additionally in line 18, “the upper support” lacks antecedent basis.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3-7, and 9 are rejected under 35 U.S.C. 103 over DeGrazia et al. (US 6,356,175) in view of Applicant’s Admitted Prior Art (AAPA, on Figs. 1 and 2).
DeGrazia discloses a molded case circuit breaker in which a load-side terminal is connected to an external connection device, comprising: an enclosure (12, 14) of the molded circuit breaker formed of a boxed shape (manufacturing method), an upper cover (16, Fig. 53) coupled to an upper part of [the] enclosure (14) of the molded circuit breaker; 5an insulating cover (504) coupled to the enclosure of the molded case circuit breaker on an upper side of the upper cover, in which the insulating cover includes an insulating wall (front in Fig. 56) interposed between the enclosure and the external connection device connected to the load-side terminal of the enclosure of the molded case circuit breaker (left side on Fig. 54).  DeGrazia discloses the insulating cover ioincluding side walls (where 504 touches in Fig. 54) covering a side of the load-side terminal entirely (in at least one direction), and wherein the insulating cover covers from a front side of the molded case circuit breaker (where 14 touches in Fig. 51) to a rear side of the molded case circuit breaker (opposite side to 14 in Fig. 51); wherein a cover opening (opening not labeled on 14/16, see Fig. 53) is formed on the upper part of the insulating cover, through which the upper cover equipped at the upper part of the enclosure is exposed (i.e. opened).  DeGrazia discloses a protruding front cover (right side of 16, in Fig. 53 covering the upper support of an opposite end of the circuit breaker.  
DeGrazia discloses substantially the claimed invention except for the base bus supporter.  AAPA teaches the use of a base bus supporter (6) provided to protect a power-side terminal (1a) of the enclosure of the molded case circuit breaker (1).  It 
Regarding claim 3, DeGrazia discloses the insulating wall including a partition wall (502) formed at an inner portion of the insulating wall to protrude from the inner portion of the insulating wall and configured to be inserted into a recess formed on an inter-phase partition wall of the load-side 15terminal.  
Regarding claim 4, DeGrazia discloses the partition wall including a protrusion (502A) formed on an end portion thereof and coupled by fitting to a fixing part formed at an end of a recess of an inter-phase partition wall.  
Regarding claim 5, DeGrazia discloses the insulating partition wall including an opening (opening in front in Fig. 56) through which a terminal of the load-side terminal is exposed.  
Regarding claim 6, DeGrazia discloses an insertion part (opening in front in Fig. 56) 13formed on a contact portion between the insulating wall and the partition wall, through which a coupling part formed to protrude on a front face of the external connection device is inserted.  
5re claRegarding claim 7, DeGrazia discloses a monitoring hole (509) formed on the upper face of the insulating cover to identify the internal condition of the load-side terminal.  
Regarding claim 9, DeGrazia discloses a protruding front cover (508) covering the upper support of a base bus supporter coupled to the front of the 15enclosure is formed on the front of the insulating cover.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833